COURT OF APPEALS OF VIRGINIA


            Present: Judges Humphreys, Beales and McCullough
PUBLISHED


            Argued at Alexandria, Virginia


            WOMEN’S HEALTHCARE ASSOCIATES, INC.

            v.     Record No. 1180-14-4

            VALERIE MUCCI AND
             VIRGINIA BIRTH-RELATED NEUROLOGICAL INJURY COMPENSATION PROGRAM


            ANGELA C. BESS, M.D.
                                                                              OPINION BY
            v.     Record No. 1191-14-4                               JUDGE ROBERT J. HUMPHREYS
                                                                             MARCH 3, 2015
            VALERIE MUCCI AND
             VIRGINIA BIRTH-RELATED NEUROLOGICAL INJURY COMPENSATION PROGRAM


            LOUDOUN HOSPITAL CENTER, d/b/a
             INOVA LOUDOUN HOSPITAL, AZAM DABIRZADEH, R.N., AND
             ALYSIA WARFIELD, R.N.

            v.     Record No. 1211-14-4

            VALERIE MUCCI AND
             VIRGINIA BIRTH-RELATED NEUROLOGICAL INJURY COMPENSATION PROGRAM


                       FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION1

                          Paul T. Walkinshaw (Glen H. Sturtevant; Rawls McNelis + Mitchell,
                          on briefs), for appellant Women’s Healthcare Associates, Inc.

                          Susan L. Mitchell (Altman, Spence, Mitchell & Brown, P.C., on
                          brief), for appellant Angela C. Bess, M.D.

                          William L. Carey (Rodney G. Leffler; Alexa K. Mosley; Leffler &
                          Mosley, on brief), for appellants Loudoun Hospital Center d/b/a
                          Inova Loudoun Hospital, Azam Dabirzadeh, R.N., and Alysia
                          Warfield, R.N.

                   1
                     Because these three separate but related appeals share the same factual background and
            seven assignments of error, we have consolidated these appeals for the purpose of this opinion.
               Laurie A. Amell (Shulman, Rogers, Gandal, Pordy & Ecker, on
               briefs), for appellee Valerie Mucci.

               Carla R. Collins, Assistant Attorney General-III (Mark R. Herring,
               Attorney General; Rhodes B. Ritenour, Deputy Attorney General;
               Catherine Crooks Hill, Senior Assistant Attorney General, on briefs),
               for appellee Virginia Birth-Related Neurological Injury
               Compensation Program.


       Appellants Women’s Healthcare Associates, Inc. (“WHA”), Angela C. Bess, M.D.

(“Dr. Bess”), and Loudoun Hospital Center d/b/a Inova Loudoun Hospital, Alysia M. Warfield,

R.N., and Azam Dabirzadeh, R.N. (“Inova”), (collectively “appellants”) appeal the decision of

the Virginia Workers’ Compensation Commission (the “commission”) transferring Valerie

Mucci’s (“Mucci”) personal injury claims to the Circuit Court of Loudoun County (the “circuit

court”). The commission affirmed the deputy commissioner’s finding that Mucci’s claimed

injuries were separate and distinct from her infant son’s neurological injury, and thus did not fall

under the exclusive remedy of the Virginia Birth-Related Neurological Injury Compensation Act

of 1987 (the “Act”). For the following reasons, this Court affirms the commission’s decision to

transfer Mucci’s personal injury claims to the circuit court.

                                        I. BACKGROUND

       Enacted by the General Assembly in 1987, the Act provides claimants with a no-fault

remedy for compensation for qualified injuries. See Code § 38.2-5002. The Act also affords

potential tort defendants (at least those who choose to participate in the Birth-Related

Neurological Injury Compensation Fund under Code § 38.2-5015) with an absolute immunity to

civil malpractice liability for these injuries. See Code § 38.2-5002(B). By delivering an infant

in a participating hospital and/or through a participating physician, the infant’s family

automatically waives the right to bring a medical malpractice lawsuit against the participating

physician or hospital if the infant incurs a birth injury that meets the definition in the Code.

                                                 -2-
Wolfe v. Va. Birth-Related Neurological Injury Comp. Program, 40 Va. App. 565, 584, 580

S.E.2d 467, 476 (2003).

       Mucci went to Loudoun Hospital Center on February 22, 2006 for a scheduled labor

induction. Mucci was approximately forty weeks pregnant and was considered “postdate.”

Cervidil was placed to ripen Mucci’s cervix followed by a Pitocin infusion to initiate uterine

contractions. Mucci was monitored by Dr. Bess and other healthcare providers at Inova

throughout the labor process. As labor progressed, the monitoring machines began to show signs

of fetal distress, including decelerations in the fetal heart rate. As a result, Dr. Bess attempted a

vacuum extraction delivery, which proved unsuccessful. Dr. Bess then performed a cesarean

section to deliver Mucci’s infant son at 6:56 p.m. on February 23, 2006. Mucci’s son was born

with neurological injuries, which all parties agree qualify as birth-related neurological injuries

under the Act. The commission admitted Mucci’s son into the Virginia Birth-Related Injury

Compensation Program (the “Program”) on May 1, 2012.

       In addition to her son’s injuries, Mucci claims that she suffered injuries during the course

of the labor and delivery of her son. In her complaint and subsequent bill of particulars in the

circuit court, Mucci stated that her uterine tissue was injured as a result of Dr. Bess’s failure to

“perform the cesarean section that was indicated” and by her decision to “continue Pitocin

induction for an extended period of time instead of discontinuing it.” Mucci also claimed that

these medical decisions also caused uterine hyperstimulation and prolonged labor and resulted in

worry and anxiety for Mucci’s own well-being. Inova filed a motion to refer the matter to the

commission pursuant to the Act, which the circuit court granted on May 25, 2010.

       In a February 16, 2011 pleading to the commission, Mucci further explained that her

claim was for “physical injuries to herself—a damaged uterus, physical pain, and permanent

scarring and disfigurement of her uterus, which occurred during the course of labor and delivery”

                                                 -3-
and emotional distress “related to the permanent injury of her uterus and the surrounding tissues,

rather than emotional distress related to the injuries to her son.” On the morning of the April 10,

2012 evidentiary hearing to determine jurisdiction of Mucci’s claims, the parties exchanged

expert designations. Appellants objected to the deputy commissioner’s consideration of Mucci’s

expert opinions, arguing that the opinions were materially distinct from the claims pled in

Mucci’s complaint and bill of particulars in the circuit court. Mucci presented two expert reports

from Dr. Richard Stokes and Dr. Douglas R. Phillips.

       According to Dr. Stokes, Mucci experienced “prolonged hyperstimulation and tetanic

contractions” which “caused increased stretching of the lower uterine segment and disruption of

connective tissue resulting in damage to the uterine tissue.” Dr. Stokes concluded that Mucci

suffered “severe pain and suffering, as well as substantial concern for her own medical

well-being” as a result of the prolonged hyperstimulation and tetanic contractions. Dr. Phillips’s

report summarized Mucci’s injuries:

               Ms. Mucci suffered injury to her uterine tissue, endured many
               hours of tetanic contractions, and ultimately had to undergo an
               emergency cesarean section delivery which resulted in permanent
               disfigurement and scarring to her uterus. The prolonged
               hyperstimulation resulted in uterine hypoperfusion and tissue
               damage and caused Ms. Mucci to suffer significant pain and
               suffering. Furthermore, Ms. Mucci became a high risk patient for
               subsequent pregnancies and required that she undergo a repeat
               cesarean section procedure for the delivery of her second child on
               February 19, 2009 at George Washington University Hospital.

       Appellants relied on the expert opinion of Dr. Norman Armstrong, who stated that

Mucci’s medical records indicate that Mucci’s cesarean section in 2006 was “a direct result of

the nonreassuring fetal heart rate and signs of fetal distress. The C-section was unrelated to the

mother’s individual status at the time. It was performed in a standard manner and its sequelae

was typical of any C-section.” Ultimately, the deputy commissioner overruled appellants’

objection, allowing Mucci’s expert reports to the extent they addressed whether Mucci’s injuries
                                               -4-
were derivative of the infant’s injuries. The deputy commissioner found that Mucci’s claimed

injuries were separate and distinct from her son’s neurological injuries and therefore were not

limited to the exclusive remedy provision of Code § 38.2-5002(B). The commission affirmed

this ruling on May 29, 2014, and transferred Mucci’s claims to the circuit court for resolution in

that forum.

                                         II. ANALYSIS

              A. The Consideration of Expert Reports for Determining Jurisdiction

                                        Standard of Review

       In their first assignment of error, appellants challenge the commission’s finding that

Mucci could offer expert opinions as part of her petition under Code § 8.01-273.1. Pursuant to

Code § 8.01-273.1(B), the party seeking referral must provide the commission with “appropriate

assessments, evaluations, and prognoses and such other records obtained during discovery and

are reasonably necessary for the determination of whether the infant has suffered a birth-related

injury. The medical records and the pleading referenced in this subsection shall constitute a

petition as referenced in § 38.2-5004.” Because this assignment of error poses a question of law,

the Court reviews the commission’s decision de novo. NiSource, Inc. v. Thomas, 53 Va. App.

692, 711, 674 S.E.2d 581, 591 (2009).

       Appellants collectively claim that the commission erred in considering Mucci’s two

expert reports arguing that the petition is comprised only of the initial and responsive pleadings

of the parties and medical records. Specifically, appellants argue that the commission erred in




                                               -5-
allowing Mucci to substitute new allegations in her expert reports that were not previously raised

in her complaint or bill of particulars in the circuit court.2

        Even without considering the expert reports, the commission found that “[t]here is ample

information in the record transferred to the commission regarding the alleged injuries for which

Valerie Mucci seeks a remedy.” When there is evidence to support the commission’s findings,

they will not be disturbed on appeal, even though there may be evidence in the record to support

a contrary finding. Caskey v. Dan River Mills, Inc., 225 Va. 405, 411, 302 S.E.2d 507, 510-11

(1983). Even when the deputy commissioner considered only the documents appellants rely on,

the commissioner still arrived at the same conclusion—that Mucci’s alleged injuries are

non-derivative of her son’s injuries.

        Notably, appellants, not Mucci, referred this case to the commission. In interpreting

Code § 38.2-5001, the commission has found that healthcare providers cannot be a claimant

under this statute because they cannot represent the interests of the infant. In re: Subham Patel,

No. B-09-05, 10 WC UNP B0905 (Va. Workers’ Comp. Comm’n Nov. 22, 2010). This

conclusion is “consistent with the language in § 38.2-5004(B) and (C) which says ‘upon receipt

of the petition or the filing of a claim.’” Id. at *11 (emphasis added). Because Mucci’s claims

were transferred to the commission by appellants, Mucci did not file a complaint before the

commission. Instead, appellants, who sought referral to the commission pursuant to the Act,

filed a petition.

        Code § 8.01-273.1(B) mandates that the party seeking referral provide the commission

with “appropriate assessments, evaluations, and prognoses and such other records obtained



        2
          Assignment of Error #1: “The [c]ommission erred when it found that Ms. Mucci could
raise, and the [c]ommission could consider, new allegations regarding the nature, scope and/or
cause of Ms. Mucci’s alleged injuries that were not set forth in the Complaint or Bill of
Particulars.”
                                              -6-
during discovery and are reasonably necessary for the determination of whether the infant has

suffered a birth-related injury. The medical records and the pleading referenced in this

subsection shall constitute a petition as referenced in § 38.2-5004.” Therefore, the “petition”

includes all medical records and expert reports that can be characterized as assessments,

evaluations, prognoses, and records that can be obtained during discovery. Appellants argue that

Mucci’s expert reports do not meet the definition of a “petition,” because the expert reports relate

to Mucci’s injuries and not her infant son’s. However, appellants are unable to point to any

statutory language or case law that supports the proposition that the deputy commissioner is

limited to considering only the “petition” to make a jurisdictional determination.

       The General Assembly has authorized the commission “to hear and pass upon all claims

filed pursuant to this [Act]. The [c]ommission may exercise the power and authority granted to

it in Chapter 2 of Title 65.2 as necessary to carry out the purposes of this chapter.” Code

§ 38.2-5003. The commission has concluded that the purpose of the Act is to “implement a

social policy of providing compensation to families whose neonates suffer birth-related

neurological injuries.” Va. Birth-Related Neurological Injury Comp. Program v. Young, 34

Va. App. 306, 311-12, 541 S.E.2d 298, 301 (2001). Consistent with this purpose, the

commission has been granted broad discretion in reviewing all claims brought under the Act.

There is no statutory language that limits the commission’s authority to consider the entire record

when making a jurisdictional determination.

       Finally, the commission’s consideration of the entire record is consistent with the less

rigid, informal nature of the pleading requirements of the commission. “Pleading requirements

in administrative proceedings before the Industrial Commission are traditionally more informal

than judicial proceedings . . . rigid or technical rules of pleading, evidence, or practice in the

conduct of hearings shall not apply so long as the procedures adopted protect the substantial

                                                 -7-
rights of the parties.” Sergio’s Pizza v. Soncini, 1 Va. App. 370, 376, 339 S.E.2d 204, 207

(1986) (internal citations omitted). Thus, the commission did not err in considering other

documents in the record when making its determination of jurisdiction.

                            B. Issues Regarding Sufficiency of Notice

       Appellants also claim that the commission erred in finding that issues regarding

sufficiency of notice of Mucci’s claim are matters to be resolved by the circuit court upon

remand.3 While appellants argue that Mucci’s theory of negligence expressed in her complaint

and bill of particulars was different than the theories advanced by her two experts in their

reports, this distinction was never relevant to the commission’s inquiry. Because the Program

created by the Act was designed as a “no-fault” system of compensation, decisions regarding

acceptance into the Program are not based on a finding of negligence. Cooper v. Adler, 44

Va. App. 268, 276, 604 S.E.2d 747, 751 (2004).

       The commission’s task was never to assess whether any of the appellants were negligent

with regard to Mucci’s injuries. Instead, the commission’s sole task was to determine if Mucci’s

injuries were “separate and distinct” from her son’s neurological injuries within the meaning of

the Act. The deputy commissioner acknowledged this limited inquiry, stating, “I’m going to

allow the expert reports only to the extent that they address the nature of the injury and whether

or not they’re probative in my determination of whether the injury is derivative.” The fact that

the expert reports expressed a different theory of negligence than stated in the circuit court

pleadings had no relevance to the commission’s determination of whether Mucci’s injuries were

separate and distinct from her infant’s injuries.


       3
         Assignment of Error #2: “The [c]ommission erred when it ruled that the issues
regarding the sufficiency of notice of Ms. Mucci’s claim, as provided in the Complaint and Bill
of Particulars, are ‘matters of procedure and proof, which are issues to be resolved by the circuit
court upon remand,’ and not matters to be resolved by the [c]ommission prior to, and for the
purpose of, determining jurisdiction.”
                                                -8-
        Furthermore, appellants were on notice of Mucci’s specific allegations of injury. It is

clear from the medical records and bill of particulars that Mucci seeks damages for her alleged

permanent disfigurement and damage to her uterus, and pain and worry about her own

well-being. Mucci’s February 16, 2011 pleading to the commission (submitted more than a year

before the evidentiary hearing), further explained that her claim is for “physical injuries to

herself—a damaged uterus, physical pain, and permanent scarring and disfigurement of her

uterus, which occurred during the course of labor and delivery” and emotional distress “related

to the permanent injury of her uterus and the surrounding tissues, rather than emotional distress

related to the injuries to her son.”

        Appellants were provided with every opportunity to conduct discovery prior to the

evidentiary hearing that the parties, themselves, requested. “Any party . . . upon application to

the commission setting forth the materiality of the information requested, serve interrogatories or

cause the depositions of witnesses residing within or without the Commonwealth to be

taken . . . .” Code § 38.2-5007. Noting the appellants’ failure to conduct discovery, the

commissioner stated at the evidentiary hearing,

                The [c]ommission has discovery rules, we allow discovery, nobody
                has written asking me for any discovery. The parties were
                certainly welcome to take any depositions they wanted to take . . .
                to propound interrogatories, request for production of documents.
                I mean all of that has been free and available to everyone. So I
                don’t feel that there’s any surprise here today.

        Additionally, any variance in the theory of negligence alleged in the complaint and expert

reports was not relevant to the commission’s jurisdictional determination. Proving such theories

would be a necessary requirement for Mucci to prove in circuit court, not before the commission.

Therefore, the commission did not err in finding that any issues of proof or notice are best left to

the circuit court upon remand.



                                                -9-
                         C. Mucci’s Separate and Distinct Injury Claims

                                        Standard of Review

       Appellants further argue that the commission erred in its application of the facts of the

present case to the law set forth in the Act. As a result, this alleged error is a mixed question of

fact and law and is therefore reviewed de novo. Young v. Va. Birth-Related Neurological Injury

Comp. Program, 46 Va. App. 558, 569, 620 S.E.2d 131, 137 (2005). Appellants’ third, fourth,

fifth, sixth, and seventh assignments of error claim the commission erred in interpreting Code

§ 38.2-5002(B). The statute specifically states,

               [T]he rights and remedies herein granted to an infant on account of
               a birth-related neurological injury shall exclude all other rights and
               remedies of such infant, his personal representative, parents,
               dependents or next of kin, at common law or otherwise arising out
               of or related to a medical malpractice claim with respect to such
               injury to the infant, including any claims by the infant’s personal
               representative, parents, dependents or next of kin that, by
               substantive law, are derivative of the medical malpractice claim
               with respect to the infant’s injury, including but not limited to
               claims of emotional distress proximately related to the
               infant’s injury. This subsection shall not be construed to exclude
               other rights and remedies available to the infant’s mother arising
               out of or related to a physical injury, separate and distinct from an
               injury to the infant that is suffered by the infant’s mother during
               the course of the infant's delivery.

Code § 38.2-5002(B) (emphasis added).

       When construing a statute, “‘[c]ourts are not permitted to rewrite statutes. This is a

legislative function. The manifest intention of the legislature, clearly disclosed by its language,

must be applied. There can be no departure from the words used where the intention is clear.’”

Barr v. Town & Country Props., Inc., 240 Va. 292, 295, 396 S.E.2d 672, 674 (1990) (quoting

Anderson v.Commonwealth, 182 Va. 560, 566, 29 S.E.2d 838, 841 (1944)). Courts must also

assume that the legislature chose, with care, the words it used when it enacted the relevant

statute, and are bound by those words when interpreting the statute. Id.

                                                - 10 -
                    1. Statutory Interpretation of “arising out of,” “derivative,”
                                     and “separate and distinct”

        Appellants have advanced three specific assignments of error to the commission’s

interpretation of Code § 38.2-5002(B) as it relates to whether a mother’s injury claim is separate

and distinct from the infant’s injury. First, appellants claim that the commission erred in finding

that Mucci’s alleged injuries are “separate and distinct” from the child’s neurological injuries.4

Appellants also assert that the commission erred in finding that Mucci’s claim does not “arise out

of” or relate to a medical malpractice claim with respect to the infant, or is not “derivative of”

the medical malpractice claim with respect to the infant’s injury.5 Finally, appellants argue that

uncontroverted evidence shows that the timing of and the decision to perform a cesarean section

were dictated solely by the needs of the infant, and therefore any injuries to Mucci’s uterus

occurred as a direct result.6

        The statute makes clear, “This subsection shall not be construed to exclude other rights

and remedies available to the infant’s mother arising out of or related to a physical injury,

separate and distinct from an injury to the infant that is suffered by the infant’s mother during the

course of the infant’s delivery.” Code § 38.2-5002(B). The preceding sentence of the code

section expressly states that the remedies granted to the infant shall exclude all other rights and



        4
         Assignment of Error #3: “The [c]ommission erred when it interpreted and applied Code
Section 38.2-5002(B) in such a manner as to conclude that Ms. Mucci’s alleged injuries are
separate and distinct from the infant’s neurological injury.”
        5
         Assignment of Error #4: “The [c]ommission erred when it ruled that Ms. Mucci’s claim
does not arise out of or relate to a medical malpractice claim with respect to the infant, or is not
derivative of the medical malpractice claim with respect to the infant’s injury, pursuant to Code
Section 38.2-5002(B).”
        6
         Assignment of Error #5: “The [c]ommission erred when it failed to consider the
uncontroverted evidence that the fact of and timing of the cesarean section were dictated solely
by the medical needs and condition of the infant, and any alleged injury to Ms. Mucci’s uterine
tissue occurred as a direct, natural result.”
                                                - 11 -
remedies that may be available to other parties with respect to the infant’s injury “arising out of

or related to a medical malpractice claim with respect to such injury to the infant . . . that . . . are

derivative to the medical malpractice claim with respect to the infant’s injury.” Id. Read

together, it follows that the “separate and distinct” claims of an injured child’s mother that are

not subject to the exclusive remedy of the Act, are distinct from the “derivative claims” “arising

out of” a claim of injury to the infant, which are encompassed by the Act.

        Appellants mistakenly argue that the correct inquiry under the Act is whether the claim of

the parent arises out of or is related to the infant’s medical malpractice claim. The term “medical

malpractice claim” is qualified with the phrase “with respect to such injury to the infant.” Code

§ 38.2-5002(B). Therefore, the medical malpractice claim must be causally related to the injury

of the infant. This interpretation is consistent with this Court’s previous holding that the phrase

“arising out of” implicates a causation requirement and has been construed as referring to the

“origin or cause of the injury.” Cooper, 44 Va. App. at 278, 604 S.E.2d at 752 (citing Bradshaw

v. Aronovitch, 170 Va. 329, 335, 196 S.E. 684, 686 (1938)). Thus, this Court must consider the

origin of Mucci’s injury rather than merely the origin of Mucci’s medical malpractice claim as

appellants suggest. The Virginia Supreme Court has considered the meaning of a derivative

claim, holding it to be a claim “having no origin in itself, but one owing its existence to a

preceding claim.” Mahony v. Becker, 246 Va. 209, 212, 435 S.E.2d 139, 141 (1993) (citing

Black’s Law Dictionary 443 (6th ed. 1990)).

        In analyzing whether a mother’s injury was separate and distinct from her infant’s injury,

this Court rejected a mother’s claim for emotional distress stemming from her child’s

neurological injuries reasoning, “but for the injury to the child, appellant would have no claim of

emotional distress.” Cooper, 44 Va. App. at 279, 604 S.E.2d at 752. In that case, this Court

found that the mother’s injuries “flowed naturally from and was incidental to the birth-related

                                                 - 12 -
neurological injury to her child.” Id. In other words, the mother’s claim was derivative of her

child’s injury claim and only existed because her child was born with neurological injuries.

        Conversely, Mucci’s claim for injuries to her uterine tissue and emotional stress relating

to those injuries did not occur “but for” the birth-related neurological injury to her son. These

claimed injuries could have also occurred with the delivery of an otherwise healthy child. The

commission found that the “injuries [Ms. Mucci] allegedly sustained were not caused by the loss

of oxygen to [her infant son’s] brain but rather by the induction of labor and subsequent cesarean

section. Her injuries did not flow naturally and incidentally from those her child suffered.” It is

clear from the face of the statute that injuries sustained by a mother that are not incidental to the

child’s neurological injuries are not governed by the Act. The record is clear that Mucci’s claims

are for separate injuries relating to her uterine tissue.

                   2. Statutory Interpretation of “during the course of delivery”

        Appellants’ sixth assignment of error alleges that the commission incorrectly interpreted

the injury timing restrictions of Code § 38.2-5002(B), an issue of first impression for this Court.

Specifically, appellants argue that the commission erred in concluding that Mucci’s alleged

injuries sustained during labor, and not delivery, are beyond the commission’s jurisdiction.7

        Words in a statute are to be construed according to their ordinary meaning, given the

context in which they are used. Grant v. Commonwealth, 223 Va. 680, 684, 292 S.E.2d 348, 350

(1982). “Where the legislature has used words of a plain and definite import the courts cannot

put upon them a construction which amounts to holding the legislature did not mean what it has

actually expressed.” Watkins v. Hall, 161 Va. 924, 930, 172 S.E. 445, 447 (1934). The term

“delivery” is defined as “the procedure of delivering the fetus and placenta by manual,


        7
         Assignment of Error #6: “The [c]ommission erred when it interpreted and applied Code
Section 38.2-5002(B) in such matter as to conclude that Ms. Mucci’s alleged injuries sustained
during labor, and not delivery, are beyond the [c]ommission’s jurisdiction.”
                                              - 13 -
instrumental, or surgical means.”8 Webster’s Third New International Dictionary 597 (3d ed.

1993).

         Appellants limit the statutory language by focusing solely on the term “delivery” to

conclude that Mucci’s injury claims are encompassed by the Act. Yet, the plain language of the

statute is, “during the course of the infant’s delivery.” Code § 38.2-5002(B). Adopting

appellants’ proposed interpretation of this statutory language to mean only the birth of a child,

would render the phrase, “during the course of” completely meaningless. If the General

Assembly intended to limit the statutory exclusion to a mother’s injuries only occurring at the

precise moment of delivery, the statute could have been easily written as “at delivery” or “at

birth.” Nonetheless, the legislature specifically included the phrase “during the course of,”

which is consistent with a more expansive inclusion of time, place, and circumstances.

         Virginia jurisprudence is clear that, “where the question involves an interpretation which

is within the specialized competence of the agency and the agency has been entrusted with wide

discretion by the General Assembly, the agency’s decision is entitled to special weight in the

courts.” Johnston-Willis, Ltd. v. Kenley, 6 Va. App. 231, 244, 369 S.E.2d 1, 8 (1988).

                The rationale of the statutory scheme is that the [administrative
                agency] shall apply expert discretion to matters coming within its
                cognizance, and judicial interference is permissible only for relief
                against the arbitrary or capricious action that constitutes a clear
                abuse of the delegated discretion. The reviewing judicial authority
                may not exercise anew the jurisdiction of the administrative
                agency and merely substitute its own independent judgment for
                that of the body entrusted by the Legislature with the
                administrative function.




         8
         Webster’s Third New International Dictionary 597 (3d ed. 1993), also defines
“delivery” as “the expulsion or extraction of a fetus and its membranes.” “Delivery” is also
defined as “giving birth to a child, together with the placenta and membranes, by a parturient
woman.” Taber’s Cyclopedic Medical Dictionary 640 (22d ed. 2013).

                                                - 14 -
Va. Alcoholic Beverage Control Comm’n v. York St. Inn, Inc., 220 Va. 310, 315, 257 S.E.2d

851, 855 (1979).9

         The commission has exclusive jurisdiction to decide whether an infant’s claim lies within

the purview of the Act. Code § 38.2-5003. The legislature entrusted the commission with broad

discretion in interpreting and enforcing the Act. In this role, the commission has consistently

held that the key inquiry in determining whether a mother’s claim is barred depends on whether

it arises out of, or relates solely to the infant’s injury, not whether the mother’s injury occurred at

any particular time during the labor and delivery process. See In re: Robert Chad Lowery, File

No. B-04-09, 05 WC UNP B0409 (Va. Workers’ Comp. Comm’n Apr. 29, 2005); see also In re:

Nina Scott, File No. B-07-05, 07 WC UNP B0705 (Va. Workers’ Comp. Comm’n Nov. 20,

2007).

         As applied to Code § 38.2-5002(B), this Court affirms the commission’s determination

that limiting the interpretation of the language “during the course of delivery” to only the

moment of the infant’s birth would create an inconsistency with the definition of “birth related

neurological injury,” which can occur during labor, delivery, and resuscitation. This Court

appropriately defers to the commission’s consistent interpretation of the Act and its medical

terms such as “during the course of delivery.”

                       3. Commission’s Finding Regarding Mucci’s Remedy

         In their final assignment of error, appellants claim that the commission erred by basing its

ruling that it lacks jurisdiction over Mucci’s claims on “the fact that applying the Act to




         9
         This standard of review was not altered by the 2013 amendments to Code § 2.2-4027.
The General Assembly left intact the language that requires courts to “take due account of the
presumption of official regularity, the experience and specialized competence of the agency, and
the purposes of the basic law under which the agency has acted.” Code § 2.2-4027.

                                                 - 15 -
Ms. Mucci’s personal injury claim would give her no remedy even if she proves her case.”10

Appellants misstate the commission’s holding. The commission, in interpreting the purpose of

the Act, correctly reasoned that the General Assembly did not intend to deprive a mother of a

remedy for her own separate physical injuries simply because those injuries, like her child’s

neurological injuries, may have also been attributed to medical malpractice. This statement is

consistent with the commission’s finding, “we do not believe that the [G]eneral [A]ssembly

intended to offer blanket immunity for all physical injuries, including those of the mother.”

Lowery, 05 WC UNP B0409, at *7. Instead, the Act makes it explicitly clear that non-derivative

injuries to the mother are exceptions to the exclusive remedy provision of the Act.

                                         III. CONCLUSION

       Finding that the commission did not err in concluding that Mucci’s claims were separate

and distinct from her infant son’s neurological injuries and thus, were not subject to the exclusive

remedy of the Act, we affirm the commission’s finding and decision to transfer Mucci’s personal

injury claims to the circuit court for resolution.

                                                                                         Affirmed.




       10
           Assignment of Error #7: “The [c]ommission erred when it based its ruling that it lacks
jurisdiction over Ms. Mucci’s claim on the fact that applying the Act to Ms. Mucci’s personal
injury claim would give her no remedy even if she proves her case.”
                                              - 16 -